         Case 1:18-cr-00454-KPF Document 286 Filed 08/25/20 Page 1 of 3
                                          U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007

                                                    August 25, 2020

BY ECF

Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Kawain Nelson, a/k/a “Kobe,” a/k/a “Kobi,” a/k/a “Slope,”
               18 Cr. 454 (KPF)

Dear Judge Failla:

        The Government writes in brief response to defendant Kawain Nelson’s supplemental
sentencing letter of August 24, 2020, in which he makes certain arguments in favor of a
mandatory minimum 60-month sentence, which would be a 27-month downward variance from
the low-end of his applicable 87- to- 108-month Guidelines range (“Def.’s Supp. Mem.”). For
the reasons set forth below, the Court should reject all of these new arguments.

         The defendant first cites the risk of COVID-19 and conditions of his confinement at the
Metropolitan Detention Center (“MDC”). See Def.’s Supp. Mem. at 1-3. He concedes that he
did not get sick from COVID-19, and he does not claim that he ever personally had any medical
concerns that the MDC failed to address. See id. at 2. Instead, he relies on the general stress of
the COVID-19 pandemic, which has affected every single person across the country and world,
and the lockdown conditions in jail, which have affected every single inmate in every jail and
prison in the United States. Reducing the defendant’s sentence to account for these universal
realities would create totally unwarranted sentencing disparities between him and every similarly
situated defendant who was sentenced prior to the COVID-19 outbreak, almost none of whom
are eligible for relief from their sentences because COVID-19 is not, standing alone, an
“extraordinary and compelling reason for a sentence reduction.” See e.g., Dkt. #267 (denying
compassionate release to co-defendant Jonathan Padilla, who actually contracted COVID-19;
quoting 18 U.S.C. § 3582(c)(1)(A)(i)). The resulting disparity would be most apparent when
comparing this defendant’s sentence to those of his less culpable co-defendants. 1

1
  In a footnote, the defendant suggests that MDC’s infection rate—15 inmates positive out of 665
tested—proves that jail conditions placed him at inordinate risk of contracting the virus. See
Def.’s Supp. Mem. at 2 n.1. In reality, such a small number of cases stands in stark contrast with
the countless bail applications and compassionate release motions filed in the last five months
that have alleged the MDC’s response to the pandemic was so grossly inadequate that living
there was tantamount to a “death sentence.” Meanwhile, the positivity rate in the 10460 zip code
           Case 1:18-cr-00454-KPF Document 286 Filed 08/25/20 Page 2 of 3

    August 25, 2020
    Page 2

         This defendant also should not receive a windfall simply because he moved to adjourn his
original sentencing date from February 18, 2020, so his counsel could take more time to collect
letters in support of his original submission. See Dkt. #173. Awarding him such a reduction
now would create a powerful incentive for every defendant in every case to delay sentencing as
long as possible, so any expected and unexpected hardships of incarceration can factor into a
mitigation argument. The defendant has not experienced any conditions that are materially
worse than those faced by his co-defendants and by thousands of other inmates across the
country. He just happened to ask for an extension of his sentencing date, whereas almost all of
his co-defendants went forward before the pandemic.

        In addition, the defendant argues that the Government “overstates [his] culpability” and
knows that he “provided drugs to no more than two members of the (hardly large) conspiracy –
[James] Crooms and occasionally [Anthony] Corley.” Def.’s Supp. Mem. at 3. This is simply
untrue. First, it defies any semblance of logic to think that the defendant had supplied crack
cocaine to other people for more than a decade, but he dealt with only the same two people
whose phones the Government happened to wiretap in the course of this investigation in 2017
and 2018. Such an assertion is incredible on its face. Second, the defendant knew that Crooms
and Corley supplied crack to other street-level sellers, so by extension, the defendant sourced the
drugs for those other dealers as well. Third, multiple cooperating witnesses have told the
Government, in substance and in part, that the defendant supplied crack to people other than
Crooms and Corley. Specifically, witnesses have identified other recipients of the defendant’s
product as including (among other people) Allen Walker, Albert Collins, and Lamar Griffin, the
last of whom is related to the defendant by adoption. See PSR ¶¶ 75-76.

        Finally, for the first time in his supplemental letter, the defendant objects to a statement
in the PSR that he supplied a quantity of heroin. See id.at 4 n.3. Two cooperating witnesses
have also credibly represented that the defendant supplied heroin to Crooms, including while
Crooms was residing in an apartment that he shared with Collins.2

        As to these last two points, the Government agrees with defense counsel that they do not
affect the Guidelines calculation, and the Government submits that a Guidelines sentence is
entirely appropriate, even if the defendant’s assertions were correct. The Government defers to
the Court, however, as to whether these issues are material to the sentence to be imposed.




of the Bronx (where West Farms and the Lambert Houses are located) is 15% of individuals
tested. See https://www1.nyc.gov/site/doh/covid/covid-19-data.page (last visited Aug. 24, 2020).
The dashboard page cited in the defendant’s letter also shows that throughout March and April
2020, the daily positivity rate in the Bronx was consistently above 30% and exceeded 50% and
60% on several days. See https://forward.ny.gov/percentage-positive-results-county-dashboard
(last visited Aug. 24, 2020). Only starting in May did the daily rate fall below 10%.
2
 The Government agrees that when the defendant gave a gun to Collins, he did so free of charge.
See id.
         Case 1:18-cr-00454-KPF Document 286 Filed 08/25/20 Page 3 of 3

 August 25, 2020
 Page 3

       For the foregoing reasons and those set forth in the Government’s original sentencing
submission, the Government respectfully submits that a sentence within the Guidelines range of
87 to 108 months’ imprisonment is sufficient but not greater than necessary to accomplish the
purposes of sentencing in this case.

                                                   Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   Acting United States Attorney for the
                                                   Southern District of New York


                                               By: ______________________________
                                                   Frank J. Balsamello / Sarah Krissoff
                                                   Assistant United States Attorneys
                                                   (212) 637-2325 / -2232

cc:    Florian Miedel, Esq., counsel for defendant Kawain Nelson (by ECF)
